Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Absent any mitigating circumstances, the penalty for ignoring orders of the court and continuing to practice law while under suspension is disbarment. Disciplinary Counsel v. Chavers (1997), 80 Ohio St.3d 441, 687 N.E.2d 415, and cases cited therein. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.